Me. Justice Aldeey
delivered tbe opinion of tbe court.
On May 29, 1923, a motion was filed in this court for tbe dismissal of tbe appeal taken by tbe plaintiff from the judgment rendered in this case by tbe District Court of Gruayama.
From tbe documents before us it does not appear who *39was the judge who disposed of this case, hut we infer that it was the present judge of the District Court of Ponce, because the statement of the case prepared by the appellant was sent to him for approval. The said judge set a day for the approval of the statement of the case, but the parties failed to appear and instead of approving the statement of the case or ordering that it be amended, he ordered on February 26, 1923, that it be sent to the clerk of the District Court of G-uayama in order that the stenographer should prepare a transcript of the evidence in accordance with section 2 of Act No. 27 of November 27, 1917.
The appeal remained in this condition until, as averred by the appellant, he made a motion in the court below before the motion for dismissal of appeal was filed here, asking for the approval of the statement of the case presented by him. Such is the present condition of the appeal.
As the statute permits the appellant to prepare the statement of the case himself or to ask that the stenographer make a transcript of the evidence and the appellant elected the former course, the judge should have approved the statement of the Case or ordered that the necessary amend ments be made, for he is not authorized to impose -upon the appellant the duty of preparing the transcript of the evidence in a different manner from that chosen by the appellant under the statute; but inasmuch as the appellant has presented a statement of the case and has attempted to correct the error of the. Court, we shall not dismiss the appeal.
The motion is overruled.

Motion overruled.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.